Citation Nr: 0429599	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-29 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial higher rating for low back strain 
and degenerative disc disease of the lower back, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1980 to 
November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

The veteran appears to be raising a claim of entitlement to 
compensation benefits based on upper back or neck problems 
secondary to his in-service back injury and/or his service-
connected low back disability.  This matter is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


REMAND

The veteran is service-connected for low back strain and 
degenerative disc disease of the lower back, currently 
evaluated as 20 percent disabling.

The veteran presented for a VA examination of his back in 
November 2003.  From a review of the examination report the 
severity of the veteran's low back symptomatology remains 
unclear.  Specifically, although the VA examiner included 
findings pertinent to motion loss and acknowledged additional 
functional impairment due to pain and fatigue or during 
flare-ups, the overall level of resulting low back disability 
was expressed in percentages of motion loss, not in degrees 
of lost motion as contemplated under the applicable rating 
codes.  Remand to obtain a clarifying medical opinion is 
therefore indicated.  Prior to the examination, the RO should 
obtain any additional pertinent treatment records indicated 
by the veteran, to include records of VA treatment and 
evaluation from facilities in St. Cloud, Minnesota and Sioux 
Falls, South Dakota as identified by the veteran in his 
August 2004 correspondence to the Board.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The Board further notes that, effective September 26, 2003, 
the rating criteria for evaluating disorders of the spine 
were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  Pursuant to governing legal precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), 68 Fed. Reg. 25,179 (2004), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In this 
case, the RO has not considered the new set of revised 
regulations in the evaluation of the veteran's claim and the 
veteran has not been advised of these more recent regulatory 
changes.  Therefore, remand for further notice and for RO 
consideration is in order.

Finally, in a June 2004 rating decision the RO denied 
entitlement to service connection for hearing loss with 
ringing in the ears, headaches and osteoarthritis of the left 
knee.  In correspondence received by the Board in August 
2004, the veteran cites to the certification of his appeal to 
the Board, but then offers "additional information" and 
continues to discuss hearing loss and ringing in his ears.  
The veteran also indicates that X-ray and computerized 
tomography results were available for VA review.  From this 
statement it is unclear whether the veteran desires to pursue 
an appeal with respect to one or all of the June 2004 service 
connection denials.  Remand to obtain clarification from the 
veteran and to conduct further appropriate procedural action 
is therefore needed.




Accordingly, this claim is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain clarification as to which, if any, 
of the issues denied in the June 2004 
rating decision he desires to appeal, as 
suggested in his August 2004 
correspondence.  The RO should then take 
all indicated procedural action, to 
include issuance of a statement of the 
case.

2.  The RO should provide the veteran 
another opportunity to identify all 
health care providers (VA or non-VA) who 
have treated him for low back disability.  
After securing any necessary 
authorization, the RO should obtain any 
identified records not already associated 
with the claims file, to include any 
outstanding records of VA treatment or 
evaluation such as from VA Medical 
Centers in St. Cloud, Minnesota and Sioux 
Falls, South Dakota.  

3.  The RO should schedule the veteran 
for examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to service-connected low back strain and 
degenerative disc disease of the lower 
back.  The claims file must accompany the 
examination request and the completed 
examination report(s) should reflect 
review of relevant evidence.  All 
indicated studies, including X-rays and 
range of motion studies for the back, in 
degrees, should be performed.  

The examiner is requested to identify the 
nature, frequency, severity and duration 
of all manifestations attributable to the 
veteran's low back disability.

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of low back motion and then state 
the veteran's actual passive and active 
ranges of low back motion in degrees.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

Additionally, the examiner should 
specifically identify any evidence of 
neuropathy or other neurological deficit 
due to the service-connected low back 
disability, to include characteristic 
pain, demonstrable muscle spasm, and 
absent ankle jerk.  In addition, the 
examiner should elicit history concerning 
the frequency and duration of 
incapacitating episodes necessitating bed 
rest and treatment by a physician.  


The examiner should also provide an 
opinion concerning the impact, if any, of 
the veteran's low back disability on his 
ability to work, including the impact on 
his ability participate in activities of 
daily living.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the issue of 
entitlement to increased evaluations for 
low back strain and degenerative disc 
disease of the lower back, consistent 
with Fenderson v. West, 12 Vet. App. 119 
(1999), and to include consideration of 
the former and revised criteria for 
evaluating intervertebral disc syndrome 
and other disabilities of the spine, and 
with consideration of 38 C.F.R. 
§ 3.321(b)(1) and 38 C.F.R. § 4.16 
(2003), as applicable.  If the benefit 
sought is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case.  That supplemental 
statement of the case should include a 
recitation of all regulatory amendments 
pertinent to the evaluation of 
intervertebral disc syndrome and other 
spinal disabilities effective during the 
veteran's appeal, a recitation of the 
evidence considered in re-adjudicating 
the claims, and the reasons and bases for 
the determinations made.  The veteran and 
his representative should be given the 
appropriate period of time to respond to 
the supplemental statement of the case.



Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received, but 
the veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


